reverse its prior decision, finding instead that appellant was "not the type
                 of person" who should receive the "substantial benefit" of having his
                 criminal records sealed due to •his other arrests and convictions. In
                 making this determination, the district court relied on this court's decision
                 in State v. Cavaricci, 108 Nev. 411, 413, 834 P.2d 406, 408 (1992) (holding
                 that the district court abused its discretion in sealing criminal records due
                 to petitioner's criminal history). This appeal followed.
                             After reviewing appellant's arguments and the record on
                 appeal, we conclude that the district court did not abuse its discretion in
                 refusing to seal the criminal records at issue here.   See id. at 412-13, 834
                 P.2d at 408 (reviewing a district court decision to seal criminal records in
                 accordance with NRS 179.255 for an abuse of discretion). To the extent
                 that appellant argues that there was no proof of his arrest, that contention
                 is meritless because his petition in the district court, signed under penalty
                 of perjury, stated as much and because the documentation attached to the
                 petition further demonstrated that appellant was, in fact, arrested for
                 child abuse, neglect and endangerment. Similarly, appellant's argument
                 that the district court should have granted the petition as unopposed is
                 also without merit, as there was no opposing party to the petition and the
                 prosecuting attorney merely had the option, but was not required, to
                 present evidence and testimony in response to such a petition.      See NRS
                 179.255(4) (stating that after receiving notice of the petition from the
                 court, the prosecuting attorney "may testify and present evidence"
                 regarding the petition).
                             Appellant also argues that the district court improperly
                 determined that he would not receive a substantial benefit from having
                 his records sealed. In making this argument, however, appellant

SUPREME COURT
        OF
     NEVADA
                                                       2
(01 1947A    e
                     misconstrues the district court's order, as the district court actually stated
                     that appellant was not the type of person who should receive such a
                     substantial benefit based on his criminal record, not that he would not
                     receive a benefit if the records were sealed. 2
                                 For the reasons discussed above, we
                                  ORDER the judgment of the district court AFFIRMED.




                                                                   Hardesty


                                                                                LA-er 1
                                                                   Douglas



                                                                       Cherry



                     cc: Hon. Jerry A. Wiese, District Judge
                          Clyde H. Means
                          Eighth District Court Clerk




                           2We have reviewed appellant's remaining arguments and conclude
                     that they lack merit.


SUPREME COURT
        OF
     NEVADA
                                                             3
(0) 1947A    stftp